  6:19-cv-00290-RAW-SPS Document 10 Filed in ED/OK on 05/26/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

STEVEN D. LOVE,                 )
                                )
              Plaintiff,        )
                                )
v.                              ) Case No. CIV-19-290-RAW-SPS
                                )
COMMISSIONER OF                 )
SOCIAL SECURITY ADMINISTRATION, )
                                )
              Defendant.        )

                                         ORDER

      On March 20, 2020, Magistrate Judge Shreder entered a minute order [Docket No. 9],

recommending that this case be dismissed for failure to prosecute. No objection has been

filed. The recommendation is adopted.

      It is the order of the court that this action is hereby dismissed without prejudice.

             ORDERED THIS 26th DAY OF MAY, 2020.
